



Exhibit 10.4.18




KEY ENERGY SERVICES, INC.
2016 EQUITY AND CASH INCENTIVE PLAN
AMENDED AND RESTATED PERFORMANCE-BASED/TIME-VESTED
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AMENDED AND RESTATED PERFORMANCE-BASED/TIME-VESTED RESTRICTED STOCK UNIT
AWARD AGREEMENT, including the Appendix attached hereto (this “Agreement”),
dated as of [January __], 2017, is made by and between Key Energy Services,
Inc., a Delaware corporation (the “Company”), and [NAME] (the “Participant”).
R E C I T A L S:
WHEREAS, Awards of time-vested Restricted Stock Units (“Time-Vested Restricted
Stock Units”) and Awards of Restricted Stock Units intended to qualify as
Performance Compensation Awards (“Performance-Based Restricted Stock Units”, and
collectively with Time-Vested Restricted Stock Units, “Restricted Stock Units”),
may be granted pursuant to the Key Energy Services, Inc. 2016 Equity and Cash
Incentive Plan (the “Plan”);
WHEREAS, on December 20, 2016 (the “Date of Grant”), in recognition of the
Participant’s services to the Company, the Company granted the Participant the
Time-Vested Restricted Stock Units (the “Time-Vested Restricted Stock Unit
Award”) and the Performance-Based Restricted Stock Units (the “Performance-Based
Restricted Stock Unit Award”, and collectively with the Time-Vested Restricted
Stock Unit Award, the “Restricted Stock Unit Award”) provided for in that
Performance-Based/Time-Vested Restricted Stock Unit Award Agreement (the “Prior
Agreement”), dated December 20, 2016 by and between the Company and the
Participant, pursuant to the terms of the Plan and subject to the further terms
and conditions set forth in the Prior Agreement;
WHEREAS, Section 18 of the Prior Agreement provided the Administrator with the
authority to amend the terms of the Restricted Stock Unit Award from time to
time; and
WHEREAS, the Company and the Participant desire that this Agreement supersede
and replace in its entirety the Prior Agreement.
NOW, THEREFORE, in consideration for the services rendered by the Participant to
the Company and the mutual covenants hereinafter set forth, the parties hereto
agree as follows:
1.
Grant of Restricted Stock Units. The Company hereby grants the Participant (a) a
Time-Vested Restricted Stock Unit Award consisting of [•] Time-Vested Restricted
Stock Units and (b) a Performance-Based Restricted Stock Unit Award consisting
of [•] Performance-Based Restricted Stock Units. The number of Performance-Based
Restricted Stock Units that the Participant will actually earn will be
determined as set forth in Section 3 hereof.

2.
Incorporation by Reference. The provisions of the Plan are incorporated herein
by reference. Except as otherwise expressly set forth herein, this Agreement
shall be construed in accordance with the provisions of the Plan and any
capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan. The Administrator shall have the authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations thereunder, and its decision shall be binding and conclusive upon
the Participant and his or her legal representative in respect of any questions
arising under the Plan or this Agreement.

3.
Vesting of Restricted Stock Units.

(a)
Time-Vested Restricted Stock Units. Subject to (i) the Participant’s Continued
Service through the applicable Vesting Date (as defined below) and (ii)
compliance with the terms and conditions of this Agreement (including without
limitation, the restrictive covenants set forth in Appendix A), twenty-five
percent (25%) of the Time-Vested Restricted Stock Units shall vest on each of
the first four (4) anniversaries of the Date of Grant (each, a “Vesting Date”).

(b)
Performance-Based Restricted Stock Units. Subject to (i) the Participant’s
Continued Service through the last day of the applicable Performance Period (as
defined below), (ii) compliance with the terms and conditions of this Agreement
(including without limitation, the restrictive covenants set forth in Appendix
A) and (iii) Sections 3(d) and 3(e), twenty-five percent (25%) of the number of
Performance-Based Restricted Stock Units shall be earned and vested on the last
day of each of the four (4) performance periods set forth below (each, a
“Performance Period”) if the Company generates at least $100,000,000 of EBITDA
(as defined below) during






--------------------------------------------------------------------------------





such Performance Period (the “Performance Goal”). “EBITDA” means Company
earnings before interest, taxes, depreciation and amortization.
(c)
Performance Periods.

First
January 1, 2017 - December 31, 2017
Second
January 1, 2018 - December 31, 2018
Third
January 1, 2019 - December 31, 2019
Fourth
January 1, 2020 - December 31, 2020

(d)
First Performance Period. Notwithstanding anything to the contrary in Section
3(b), the Performance Goal shall not apply during the first Performance Period.
For the avoidance of doubt, twenty-five percent (25%) of the number of
Performance-Based Restricted Stock Units shall be earned and vested on the last
day of the first Performance Period, subject to (i) the Participant’s Continued
Service through the last day of the first Performance Period and (ii) compliance
with the terms and conditions of this Agreement (including without limitation,
the restrictive covenants set forth in Appendix A).

(e)
Catch-Up Vesting. Notwithstanding anything to the contrary in Section 3(b), if
the Participant does not earn a tranche of Performance-Based Restricted Stock
Units for a Performance Period because the Performance Goal was not met (the
difference between $100,000,000 and the actual amount of EBITDA generated by the
Company during such Performance Period, the “Shortfall”), such unearned tranche
shall be earned and vested on the last day of the Catch-Up Period (as defined
below) if during the Catch-Up Period the Company generates EBITDA that exceeds
$100,000,000 by at least the amount of the Shortfall. “Catch-Up Period” means
the Performance Period immediately following the Performance Period for which
the Performance Goal was not met or, for the fourth Performance Period, the
one-year period immediately following the fourth Performance Period.

(f)
Certification. Following completion of each Performance Period, the
Administrator shall review and certify in writing whether the Performance Goal
for such Performance Period has been met. Performance-Based Restricted Stock
Units that do not vest during the applicable Performance Period or the
applicable Catch-Up Period shall be forfeited as of the end of such Catch-Up
Period. Notwithstanding anything to the contrary in the Plan, the Administrator
shall not apply Negative Discretion with respect to this Performance-Based
Restricted Stock Unit Award.

4.
Settlement.

(a)
Amount. The Company will deliver one share of Common Stock for each vested
Restricted Stock Unit, less any withholding (as permitted pursuant to the Plan
and Section 7 hereof).

(b)
Timing. Delivery in respect of the vested Restricted Stock Units will be made as
soon as administratively practicable following (i) for Time-Vested Restricted
Stock Units, the Vesting Date or (ii) for Performance-Based Restricted Stock
Units, completion of the certification required by Section 3(f) above, and in
any event within sixty (60) days following the end of the Performance Period.
Such delivery shall be subject to the Participant’s continued compliance with
the restrictive covenants set forth in Appendix A.

5.
Termination of Continuous Service. Subject to Section 6(b), or as may otherwise
be determined by the Board in its discretion, all unvested Restricted Stock
Units shall be forfeited upon termination of the Participant’s Continuous
Service for any reason.

6.
Change of Control.

(a)
Notwithstanding Section 3, the Board may, in its sole discretion, accelerate the
vesting of the Restricted Stock Units in connection with a Change of Control (as
defined below).

(b)
Notwithstanding anything to the contrary in this Agreement, if the Participant’s
Continuous Service is terminated (i) by the Company other than due to a
Termination for Cause (as defined below) or (ii) by the Participant due to a
Termination for Good Reason (as defined below), in each case within twelve (12)
months following a Change of Control, (A) all unvested Time-Vested Restricted
Stock Units shall vest and be settled as soon as administratively practicable
following the date of such termination and (B) the Board may determine, in its
sole discretion, to accelerate the vesting of any unvested Performance-Based
Restricted Stock Units, which determination shall be made prior to the Change of
Control.

(c)
“Change of Control” means:

(i)
the consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction or event (a “Business Combination”) involving the
Company, which results in: (A) the holders of the Company’s voting securities
immediately prior to the Business Combination no longer holding at least 60% of
the total voting power of (x) the entity resulting from such Business
Combination (the “Surviving Entity”) or (y) if applicable, the parent company
that directly or indirectly has beneficial ownership of at least 95% of the
voting power and (B) Platinum Equity Advisors, LLC and its affiliates no longer
holding the ability to elect, directly or indirectly, (x) a majority of the
members and (y)






--------------------------------------------------------------------------------





members holding a majority of the voting power, in each case, of the board of
directors of the parent (or, if there is no parent, the Surviving Entity); or
(ii)
the consummation of a sale of all or substantially all of the Company’s assets
(other than to an affiliate of Platinum Equity Advisors, LLC); or

(iii)
the stockholders of the Company approve a plan of complete dissolution or
liquidation of the Company.

Notwithstanding the foregoing, a “Change of Control” shall not include any
Chapter 11 bankruptcy proceeding except as otherwise provided in the joint
prepackaged plan of reorganization of the Company and its debtor affiliates
filed on October 24, 2016 (the “Bankruptcy Plan”) and any supplement to the
Bankruptcy Plan incorporated prior to confirmation of the Bankruptcy Plan; and
provided, further, none of (a) the facts or circumstances giving rise to the
commencement of, or occurring in connection with, any case filed for the Company
or its debtor affiliates under Chapter 11 of the bankruptcy code, (b) the
issuance of shares of common stock of the Company reorganized pursuant to the
Bankruptcy Plan, or (c) implementation or consummation of any other transaction
pursuant to the Bankruptcy Plan shall constitute a “Change of Control.”
(d)
“Termination for Cause” means termination of the Participant’s employment by the
Company (or its subsidiaries) by reason of the Participant’s (i) gross
negligence in the performance of his or her duties, (ii) willful and continued
failure to perform his or her duties (other than such failure resulting from the
Participant’s incapacity due to physical or mental illness) that the Participant
fails to remedy to the reasonable satisfaction of the Company within thirty (30)
days after written notice is delivered by the Company to the Participant that
sets forth in reasonable detail the basis of the Participant’s failure to
perform his or her duties, (iii) willful engagement in conduct which is
materially injurious to the Company or its subsidiaries (monetarily or
otherwise) or (iv) conviction of, or plea of guilty or no contest to, a
misdemeanor involving moral turpitude or any felony.

(e)
“Termination for Good Reason” means a resignation of employment with the Company
(or its subsidiaries) following the occurrence of any of the following:

(iv)
a material diminution in the Participant’s base compensation (except in
conjunction with an across-the-board base compensation reduction for executives
of the Company), authority, duties or responsibilities from those in effect
immediately prior to the date a Change of Control occurs;

(v)
a move of more than fifty (50) miles in the geographic location at which the
Participant must perform services from the location at which the Participant was
required to perform services immediately prior to the date a Change of Control
occurs; or

(vi)
any other action or inaction by the Company that constitutes a material breach
of the Plan or this Agreement within one (1) year following a Change of Control.

In order for a resignation to be considered a Termination for Good Reason under
this Agreement, (x) the Participant must provide notice to the Company of the
existence of one of the above events within thirty (30) days of the initial
existence of such condition, (y) the Company must be provided thirty (30) days
from the date of the Participant’s notice to remedy that condition (the “Cure
Period”), and (z) the condition must not have been remedied by the Company
during the Cure Period.
7.
Tax Withholding. The Company shall have the right to withhold from any delivery
of Common Stock due under the Plan and this Agreement an amount equal to the
applicable required withholding obligation in respect of any federal, state or
local tax.

8.
No Rights as Stockholder. The Participant shall have no rights as a stockholder
with respect to the shares of Common Stock underlying the Restricted Stock
Units, nor shall the Participant have any rights to Dividend Equivalents with
respect to the Restricted Stock Units, unless and until the Participant has
become the record holder of such shares.

9.
Restrictive Covenants. The provisions of Appendix A attached hereto shall apply
to the Participant. By accepting this Agreement, the Participant agrees to be
bound by such provisions.

10.
Detrimental Activity.

(a)
Upon delivery of Common Stock in respect of vested Restricted Stock Units, the
Participant shall certify in a manner acceptable to the Company that the
Participant has not engaged in any Detrimental Activity (as defined below).

(b)
The Administrator may cancel, rescind, suspend, withhold or otherwise limit or
restrict this Restricted Stock Unit Award, in whole or in part, at any time if
the Participant engages in any Detrimental Activity.

(c)
In the event a Participant engages in Detrimental Activity after delivery of
Common Stock in respect of vested Restricted Stock Units and during any period
for which any restrictive covenant prohibiting such activity is applicable to
the Participant, such delivery may be rescinded within one (1) year after the
Participant engages in such Detrimental Activity. In the event of any such
rescission, the Participant shall pay to the Company the amount of any gain
realized or payment received as a result of the delivery, in such manner and on
such terms and conditions as may be required by the Company. The Company shall
be entitled to set-off against the amount






--------------------------------------------------------------------------------





of any such gain any amount owed to the Participant by the Company, subject to
compliance with Section 409A of the Code, if applicable.
(d)
“Detrimental Activity” means (i) any material violation of the terms of any
written agreement (including an Award Agreement, employment agreement or other
agreement) with the Company or any of its Affiliates relating to covenants with
respect to non-disclosure, confidentiality, intellectual property, work product,
inventions assignment, privacy, exclusivity, non-competition, non-solicitation
or non-disparagement; (ii) breach of the Company’s Code of Business Conduct;
(iii) activity that is discovered to be grounds for or results in the
Participant’s Termination for Cause; (iv) the conviction of, or guilty plea
entered by, the Participant for any felony or a crime involving moral turpitude
whether or not connected with the Company or its Affiliates; or (v) the
commission of any other act involving willful malfeasance or material fiduciary
breach with respect to the Company or any of its Affiliates.

11.
Compliance with Laws, Regulations and Company Policies. The grant and payment of
the Restricted Stock Units shall be subject to compliance by the Company and the
Participant with all applicable requirements of state and federal laws and
regulatory agencies and with all applicable requirements of any stock exchange
on which the Common Stock may be listed at the time of such issuance or
transfer, if applicable. This Restricted Stock Unit Award shall also be subject
to any applicable clawback or recoupment policies, share trading and stock
ownership policies of the Company, and other policies that may be implemented by
the Board from time to time.

12.
Section 409A. Any amounts payable with respect to the Restricted Stock Units are
intended to be exempt from Section 409A of the Code in reliance on the
short-term deferral exemption set forth in the final regulations issued
thereunder. If any amounts payable with respect to the Restricted Stock Units
are determined to be subject to Section 409A of the Code, such payments may only
be made under this Agreement upon an event and in a manner permitted by
Section 409A of the Code. All payments to be made upon a termination of
employment may only be made upon a “separation from service” under Section 409A
of the Code. For purposes of Section 409A of the Code, each payment shall be
treated as a separate payment. In no event may the Participant, directly or
indirectly, designate the calendar year in which the payments under this
Agreement will be made. Notwithstanding anything in this Agreement to the
contrary, if the Participant is a “specified employee” as defined by
Section 409A of the Code, then if and to the extent required by Section 409A of
the Code, any payment with respect to the Restricted Stock Units upon a
separation from service will not be made be made before the date that is six (6)
months after the Participant separates from service or such earlier date
permitted by Section 409A of the Code.

13.
No Right to Continuous Service. Nothing in this Agreement shall be deemed by
implication or otherwise to impose any limitation on any right of the Company or
any of its Affiliates to terminate the Participant’s Continuous Service at any
time.

14.
Notices. All notices, demands and other communications provided for or permitted
hereunder shall be made in writing and shall be by registered or certified first
class mail, return receipt requested, telecopier, courier service or personal
delivery:

If to the Company:
Key Energy Services, Inc.
1301 McKinney Street, Suite 1800
Houston, Texas 77010
Facsimile: 713-651-4559
Attention: General Counsel
If to the Participant:
At the address on file with the Company
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.
15.
Bound by Plan. By accepting this Agreement, the Participant acknowledges that he
or she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all of the terms and provisions of the Plan.

16.
Beneficiary. The Participant may file with the Administrator a written
designation of a beneficiary on such form as may be prescribed by the
Administrator and may, from time to time, amend or revoke such designation. If
no designated






--------------------------------------------------------------------------------





beneficiary survives the Participant, the legal representative of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.
17.
Successors. The terms of this Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and on the Participant and
the Participant’s executors, administrators, heirs, and successors.

18.
Amendment of Restricted Stock Unit Award. Subject to Section 19 and subject to
the terms of the Plan, the Administrator at any time and from time to time may
amend the terms of this Restricted Stock Unit Award; provided, however, that the
Participant’s rights under this Restricted Stock Unit Award shall not be
impaired by any such amendment unless the Company requests the Participant’s
consent and the Participant consents in writing, or except as otherwise
permitted under the Plan.

19.
Adjustment Upon Changes in Capitalization. The shares of Common Stock underlying
the Restricted Stock Units and the Performance Goal may be adjusted as provided
in the Plan including, without limitation, Section 11 and Section 2.37 of the
Plan. The Participant, by accepting this Agreement, irrevocably and
unconditionally consents and agrees to any such adjustments as may be made at
any time hereafter.

20.
Governing Law and Venue. The provisions of this Agreement shall be construed and
enforced in accordance with the laws and decisions of the State of Delaware,
without regard to such state’s conflict of law principles. Any dispute or
conflict between the parties shall be brought in a state or federal court
located in Wilmington, Delaware. The parties hereto submit to jurisdiction and
venue in Wilmington, Delaware and all objections to such venue and jurisdiction
are hereby waived.

21.
Severability. If any provision of this Agreement or any part of any provision of
this Agreement is determined to be unenforceable for any reason whatsoever, it
shall be severable from the rest of the Agreement and shall not invalidate or
affect the other portions or parts of this Agreement, which shall remain in full
force and effect. Furthermore, each covenant contained in this Agreement shall
stand independently and be enforceable without regard to any other covenants or
to any other provisions of this Agreement.

22.
Waiver. The waiver by the Company of a breach of any provision contained in this
Agreement shall not operate or be construed as a waiver of any subsequent breach
or as a waiver of any other provisions of this Agreement.

23.
Headings. The headings of the Sections hereof are provided for convenience only
and are not to serve as a basis for interpretation of construction, and shall
not constitute a part of this Agreement.

24.
Right to Reject Restricted Stock Unit Award; Deemed Acceptance. If the
Participant DOES NOT WISH TO ACCEPT this Restricted Stock Unit Award and to be
bound by the terms and conditions of this Agreement, the Participant must
provide written notice of the Participant’s desire to reject this Restricted
Stock Unit Award within thirty (30) days of the receipt of this Agreement and
such written notice must be signed and dated. Such written notice must be sent
to the Company as provided in Section 14.

If the Participant does not provide timely written notice of rejection of the
Restricted Stock Unit Award within thirty (30) days of receipt of this
Agreement, the Participant shall be DEEMED to: (a) acknowledge receipt of the
Plan incorporated herein, (b) confirm that the prospectus for the Plan has been
made available to the Participant, (c) acknowledge that he or she has read this
Agreement, the Plan and the Plan prospectus and understands the terms and
conditions of them, (d) accept the Restricted Stock Unit Award, (e) agree to be
bound by the terms of the Plan and this Agreement and (f) agree that all
decisions and determinations of the Administrator with respect to the Restricted
Stock Unit Award shall be final and binding on the Participant and any other
person having or claiming an interest under this Restricted Stock Unit Award.
[Signature Page Follows]




IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement effective as of the date first set forth above.
KEY ENERGY SERVICES, INC.




By:        
Name:    
Title:     




By deemed acceptance of this Restricted Stock Unit Award as described in
Section 24 above, the Participant (a) acknowledges receipt of the Plan
incorporated herein, (b) confirms that the prospectus for the Plan has been made
available





--------------------------------------------------------------------------------





to the Participant, (c) acknowledges that he or she has read this Agreement, the
Plan and the Plan prospectus and understands the terms and conditions of them,
(d) accepts the Restricted Stock Unit Award, (e) agrees to be bound by the terms
of the Plan and this Agreement, and (f) agrees that all decisions and
determinations of the Administrator with respect to the Restricted Stock Unit
Award shall be final and binding on the Participant and any other person having
or claiming an interest under the Restricted Stock Unit Award.
The Participant named below hereby accepts the terms of this Agreement and the
Plan.
[NAME]
[ADDRESS]
EMPLOYEE ID NUMBER: [NUMBER]















--------------------------------------------------------------------------------







APPENDIX A
25.
Confidential Information. Contemporaneously with the execution of the Agreement
and prior to the Participant’s termination, the Company promises to provide the
Participant with access to Confidential Information (as defined below), in a
greater quantity and/or expanded nature than any such Confidential Information
which may have already been provided. In exchange for the Company’s promises
listed above and the Restricted Stock Unit Award, Participant agrees as follows:

(a)
Non-Disclosure Obligation. As long as the Agreement is in effect and forever
thereafter, the Participant will not, without the express written consent of the
Chief Executive Officer or the General Counsel of the Company, directly or
indirectly communicate or divulge to, or make available to, or use for his or
her own benefit or for the benefit of any competitor or any other person or
entity, any Confidential Information, except to the extent that disclosure is
required (i) at the Company’s direction or (ii) by a court or other governmental
agency of competent jurisdiction. As long as such matters remain confidential
information, the Participant shall not use such Confidential Information in any
way or in any capacity other than as expressly consented to by the Chief
Executive Officer or General Counsel of the Company.

(b)
Return of Confidential Information. The Participant agrees that all Confidential
Information, including but not limited to records, drawings, data, samples,
models, correspondence, manuals, notes, reports, notebooks, proposals, and any
other documents concerning the Company’s customers or products or other
technical, financial or business information used by the Company and any other
tangible materials or copies or extracts of tangible materials regarding the
Company’s operations or business, received by the Participant during employment
(or period of service) with the Company are, and shall be, the property of the
Company exclusively. The Participant agrees to immediately return to the Company
(or, with the Company’s permission, destroy) all of the material mentioned
above, including memoranda or notes taken by participant and all tangible
materials, including, without limitation, correspondence, drawings, blueprints,
letters, notebooks, reports, flow-charts, computer programs and data proposals,
at the request of the Company. No copies will be made or retained by the
Participant of any such Confidential Information, whether or not developed by
the Participant.

(c)
The Participant’s obligation to protect Confidential Information shall not
prohibit the Participant from disclosing matters that are protected under any
applicable whistleblower laws, including reporting possible violations of laws
or regulations, or responding to inquiries from, or testifying before, any
governmental agency or self-regulating authority, all without notice to or
consent from the Company.

26.
Non-Competition. In exchange for the Company’s promises listed in Section 1 of
this Appendix A and the Restricted Stock Unit Award, the Participant agrees
that, during the Participant’s employment or period of service with the Company
and for a one (1) year period after the date the Participant’s employment (or
period of service) is terminated by the Company or by the Participant for any
reason, the Participant will not directly or indirectly (without the prior
written consent of the Company): (a) hold a 5% or greater equity (including
stock options whether or not exercisable), voting or profit participation
interest in a Competitive Enterprise (as defined below) or (b) associate
(including as a director, officer, employee, partner, consultant, agent or
advisor) with a Competitive Enterprise.

27.
Non-Solicitation. In exchange for the Company’s promises listed in Section 1 of
this Appendix A and the Restricted Stock Unit Award, the Participant agrees
that, during the Participant’s employment (or period of service) with the
Company and for a one (1) year period after the date the Participant’s
employment (or period of service) is terminated by the Company or the
Participant for any reason, the Participant will not, in any manner, directly or
indirectly (without the prior written consent of the Company): (a) Solicit any
Client to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Company, (b) transact business with any
Client that would cause the Participant to be a Competitive Enterprise,
(c) interfere with or damage any relationship between the Company and a Client
or (d) Solicit anyone who is then an employee of the Company (or who was an
employee of the Company within the prior six (6) months) to resign from the
Company or to apply for or accept employment with any other business or
enterprise.

28.
Definitions.

(a)
“Client” means any client or prospective client of the Company to whom the
Participant provides or provided services, or for whom the Participant transacts
or transacted business, or whose identity became known to the Participant in
connection with his or her relationship with or employment by the Company.

(b)
“Competitive Enterprise” means any business enterprise that engages in any
activity that competes anywhere with any activity in which the Company is then
engaged.

(c)
“Confidential Information” shall include, but is not limited to, personnel
information (including information relating to any and all aspects of
compensation of any and all employees of the Company), knowledge, ideas,
discoveries, designs, inventions, improvements, trade secrets, know-how,
manufacturing processes, design specifications, writings and other works of
authorship, computer programs, financial information, accounting information,
organizational structure, Company expenditures, marketing plans, customer lists
and data, business






--------------------------------------------------------------------------------





plans or methods and the like, that relate in any manner to the actual or
anticipated business of the Company or its affiliates, as well as any and all
information regarding the Company and its Affiliates other than information
disclosed in public filings under the Exchange Act. Confidential Information
also includes all work product conceived, created or developed by the
Participant, either solely or jointly with others, in the course of his or her
employment, service or relationship with the Company, or, to the extent it
relates to the oil and gas industry, as a result of the Participant’s
employment, service or relationship with the Company, and the Company is the
sole owner of all such work product. Confidential Information shall not include
information that is publicly available, unless such information became publicly
available by reason of a breach of the agreement by the Participant.
(d)
“Solicit” means any direct or indirect communication of any kind, regardless of
who initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action.






